Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending application S/N 16/528,828, 16/846942, 16/528,795, US patent No. 10661256 and US patent No. 10940461 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closet prior art De Rooij to US2015/0119622, Chu (Performance of phase-pure M1 MoVNbTeOx catalysts by hydrothermal synthesis with different post-treatments for the oxidative dehydrogenation of ethane, Applied Catalysis A: General 498, (2015) page 99-106)  alone or in combination does not teach treating the catalyst with hydrogen peroxide before calcination and treating the catalyst after calcination (see instantly filed remarks page 3 last para.-page 4 second para.), wherein such repeated hydrogen peroxide leading to a catalyst having different XRD as shown in the specification page 25-27.   Updated searches have not provided any better references teaching such limitations.  For example, Wang to CN104248949A discloses using hydrogen peroxide to prepare a molybdenum-vanadium composite oxide material. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732